PER CURIAM: *
Rondall Mullins appeals the district court’s revocation of his supervised release and imposition of a term of imprisonment. See 18 U.S.C. § 3583(g). He argues that the district court erred in not imposing substance-abuse treatment pursuant to 18 U.S.C. § 3583(d) in lieu of incarceration. Mullins committed several violations of the conditions of his supervised release. Failure of a drug test was but one of those violations. Moreover, the district court considered but rejected the available treatment options. See 18 U.S.C. § 3583(d). Accordingly, there was no error in the district court’s revocation of supervised release and imposition of a term of imprisonment.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.